    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    AHMED ALHARBI, et al.,                                        :
                                                                  :
                                          Plaintiffs,             :      MEMORANDUM DECISION
                                                                  :      AND ORDER
                           - against -                            :
                                                                  :      18-cv-2435 (BMC)
    STEPHEN MILLER, et al.,                                       :
                                                                  :
                                          Defendants.             :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiffs bring this action under the Immigration and Nationality Act (“INA”), 8 U.S.C.

1101 et seq.; the Administrative Procedures Act (“APA”), 5 U.S.C. § 701 et seq.; Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971); 42 U.S.C. § 1985(3); and the First, Fifth, and

Ninth Amendments. Plaintiffs have moved for class certification, and defendants have moved to

dismiss the amended complaint. This decision disposes of both motions.

                                                  BACKGROUND

           Plaintiff-petitioners are United States citizens or legal permanent residents who filed a

Form I-130 Petition for Alien Relative or asylees who filed a Form I-730 Refugee/Asylee

Relative Petition on behalf of an immediate relative who is a Yemeni national. 1 Plaintiff-

beneficiaries are the immediate relatives on whose behalf the Form I-130 Petitions or Form I-730




1
  Although the amended complaint alleges that these facts are common to all plaintiffs, it appears from the
individualized family allegations that some plaintiffs applied for a Form I-797 Notice of Action, a Form I-601A
Application for Provisional Unlawful Presence Waiver, or what plaintiffs have described as “visitor visas.” That
being said, the core of each plaintiff’s claim is identical: they were “approved” for entry into the United States, but
their “approval” was wrongfully revoked because of the consular officers’ improper delay and subsequent reliance
on Proclamation 9645.
Petitions were filed. They fled their homes in Yemen to escape rampant war, famine, and

disease, and now reside in Djibouti.

         The United States Citizenship and Immigration Services approved each plaintiff-

petitioner’s Form I-130 Petition or Form I-730 Petition filed on behalf of the plaintiff-

beneficiaries. The Form I-130 Petitions and Form I-730 Petitions were then processed by the

National Visa Center and forwarded to the United States Embassy in Djibouti (the “Djibouti

Embassy”). Each plaintiff-beneficiary completed an immigrant visa interview with a consular

officer at the Djibouti Embassy, after which each plaintiff-beneficiary received a piece of paper

that said:

         Your visa is approved. We cannot guarantee how long it will take to print it and
         have your passport ready for pick up. You should check the status of your visa
         online at: https://ceac.state.gov/ceeacstattracker/status.aspx. Please wait at least
         24 hours from the point your visa is issued before returning to the Embassy on
         [day of the week and time]. 2

         On September 24, 2017, before any of their visas were printed, the President released

Presidential Proclamation 9645, 82 Fed. Reg. 45161, pursuant to Section 212(f) of the INA, 8

U.S.C. § 1182(f). Section 212(f) provides that:

         Whenever the President finds that the entry of any aliens or of any class of aliens
         into the United States would be detrimental to the interests of the United States,
         he may by proclamation, and for such period as he shall deem necessary, suspend
         the entry of all aliens or any class of aliens as immigrants or nonimmigrants, or
         impose on the entry of aliens any restrictions he may deem to be appropriate.

         Proclamation 9645 is titled “Enhancing Vetting Capabilities and Processes for Detecting

Attempted Entry into the United States by Terrorists or other Public-Safety Threats.” It imposes



2
  Here, the amended complaint states that “[u]pon the completion of each Plaintiff-Beneficiary’s immigrant visa
interview, the Embassy approved each immigrant visa application.” Whether the issuance of this approval notice
constitutes a visa approval (and, as discussed further below, an issued visa under Proclamation 9645) is a question of
law that the Court must resolve. It is well-established that a court will reject a plaintiff’s legal conclusions stated in
the complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, the Court replaces plaintiffs’ “approval”
characterization with the facts that underly that conclusion.

                                                            2
certain immigration and travel restrictions on individuals from designated countries, including

Yemen.

          Section 6(c) of the Proclamation, however, is a grandfather clause. It provides that “[n]o

immigrant or nonimmigrant visa issued before the applicable effective date under section 7 of

this proclamation shall be revoked pursuant to this proclamation.”

          Section 3(c) of the Proclamation is a waiver provision. It provides in relevant part that

consular officers “as appropriate, may, in their discretion, grant waivers on a case-by-case basis

to permit the entry of foreign nationals for whom entry is otherwise suspended or limited if such

foreign nationals demonstrate that waivers would be appropriate” and consistent with several

additional requirements.

          Proclamation 9645 became effective on December 4, 2017, when the Supreme Court

issued an order in Trump v. Hawaii, 138 S. Ct. 542 (2017), staying a preliminary injunction

issued against the Proclamation and permitting the Government to enforce it.

          Once Proclamation 9645 was enforceable, the Djibouti Embassy refused plaintiff-

beneficiaries’ immigrant visas, stating that they were precluded by its terms. Plaintiffs challenge

defendants’ delay in printing their visas after their interviews, the subsequent refusal of their

visas based on the Proclamation, and defendants’ refusal to provide plaintiffs a Proclamation

waiver.

                                     PROCEDURAL HISTORY

          Plaintiffs originally filed a complaint on behalf of 61 individuals who are members of 21

Yemeni families. Plaintiffs sought an order mandating that defendants immediately adjudicate

their immigrant visa applications. The Court found that documentary and declaratory evidence

suggested that 27 plaintiff-beneficiaries were issued approval notices after their consular



                                                   3
interviews, construed those approval notices as issued visas under Section 6(c) of Proclamation

9645, and issued a preliminary injunction ordering the Government to complete any necessary

security screenings for those plaintiffs and to issue visas to the individuals who cleared the

assessments. Defendants complied with their obligations under the preliminary injunction.

         In addition, defendants represent that the Government has sua sponte reconsidered or is

in the process of reconsidering each plaintiff’s visa or waiver refusal under Section 3(c) of

Proclamation 9645. Most plaintiffs were issued immigrant visas as a result of this review,

although some individuals were denied visas on substantive grounds of inadmissibility unrelated

to Proclamation 9645, and some individuals have yet to be reconsidered.

         Once defendants complied with the terms of the preliminary injunction, they moved to

dismiss the complaint. Plaintiffs filed an amended complaint, adding additional plaintiffs and

claims. 3 The amended complaint seeks an order mandating defendants to “correctly adjudicate”

their immigrant visa applications, “print and issue” the visas, and provide plaintiffs with an

opportunity to submit a waiver to complete adjudication of their immigrant visa applications.

The amended complaint also seeks monetary damages.




3
  The parties dispute the total number of plaintiffs covered by the amended complaint. Although plaintiffs state that
there are 136 named plaintiffs, it appears that plaintiffs’ counsel was less than careful in identifying the individuals
in the amended complaint. Defendants have pointed to several instances in which a plaintiff appears in the body of
the pleading, but not in the case caption, or vice versa. Plaintiffs’ explanation that sometimes their names are
spelled in different ways is insufficient to remedy this issue. Defendants are entitled to notice of the individuals who
are bringing suit against them and the content and bases for each of their claims. See Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007). To the extent a plaintiff’s name can appear in multiple ways, the case caption should
have included other iterations of their name using “a/k/a.”

In an attempt to achieve clarity, defendants have provided the Court with appendices attached to their motion to
dismiss, and updated appendices attached to their reply in support of their motion to dismiss, which identify the
individual plaintiffs and the various procedural categories in which they fall (such as those plaintiffs who have
received an immigrant visa subsequent to the filing of the amended complaint). Because these names come from
defendants’ records, and because plaintiffs’ pleadings are neither clear nor up-to-date, the Court will rely on
defendants’ exhibits for the purpose of identifying individual plaintiffs with respect to these motions.

                                                           4
                                           DISCUSSION

   I.       Motion for Class Certification

        Plaintiffs seek to certify the following class under Federal Rule of Civil Procedure

23(b)(2):

        All individuals who were: 1) citizens or nationals of Yemen, Syria, Iran, Somalia,
        [and] Libya, [] 2) who received a visa approval from any US Embassy upon
        completion of the Plaintiff-Beneficiary’s immigrant visa interview between
        February 25, 2016 to December 8, 2017, and 3) whose visa was not printed and/or
        not distributed after having been informed by the Embassy that their visa was
        approved.

        Under Rule 23(b)(2), “[a] class action may be maintained if Rule 23(a) is satisfied and

if . . . the party opposing the class has acted or refused to act on grounds that apply generally to

the class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.” Thus, “plaintiffs must meet both the requirements for the

[injunctive relief sought], as well as the threshold requirements for class certification under Rule

23(a),” before a class action may be certified. Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d

70, 80 (2d Cir. 2015).

        Rule 23(a) has four requirements: “numerosity, commonality, typicality, and adequate

representation.” These “threshold” requirements “effectively limit the class claims to those

fairly encompassed by the named plaintiff’s claims.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 349 (2011).

        “The party seeking class certification bears the burden of establishing by a preponderance

of the evidence that each of Rule 23’s requirements has been met.” Myers v. Hertz Corp., 624

F.3d 537, 547 (2d Cir. 2010). As the Supreme Court has made clear, “Rule 23 does not set forth

a mere pleading standard.” Wal-Mart, 564 U.S. at 349. Rather, plaintiffs “must affirmatively

demonstrate [their] compliance with the Rule – that is, [they] must be prepared to prove that

                                                  5
there are in fact sufficiently numerous parties, common questions of law or fact, etc.” Id.

(emphasis in original). Indeed, a class action “may only be certified if the trial court is satisfied,

after a rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.” Gen. Tel. Co.

of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

       The crux of defendants’ opposition to class certification rests on the commonality prong,

so the Court will take the Rule 23(a) factors out of turn, and address commonality first.

           A. Commonality

       To certify a class under Rule 23(a), there must be “questions of law or fact common to

the class.” See Fed. R. Civ. P. 23(a)(2). Commonality requires plaintiffs to demonstrate that the

class members have suffered the same injury, not just that they have suffered a violation of the

same law. See Wal-Mart, 564 U.S. at 349-50. “Their claims must depend upon a common

contention,” which itself “must be of such a nature that it is capable of classwide resolution.” Id.

In other words, the class action must have the capacity “to generate common answers apt to drive

the resolution of the litigation.” Id. (quoting Nagareda, Class Certification in the Age of

Aggregate Proof, 84 N.Y.U.L.Rev. 97, 132 (2009)).

       Plaintiffs claim that their common contention – “that they had visa applications that were

approved but not printed/distributed before the Proclamation came into effect and that

subsequent to the Proclamation being implemented these visas were unlawfully withheld” – is

capable of classwide resolution. Because plaintiffs believe that the Government has treated them

according to a “seemingly uniform policy,” they argue that their allegations can be resolved with

equal uniformity.

       Plaintiffs acknowledge, however, that there are factual differences among them. Those

differences include “matters such as the basis upon which Plaintiff-beneficiaries were eligible for



                                                  6
visas, when and how the visa approval was communicated to the beneficiary, and the details of

the eventual assertion of a visa refusal or denial citing the Proclamation by an embassy.”

       These are not mere background differences between putative class members, as plaintiffs

contend. These differences prohibit a common answer that would drive resolution of their

claims. This in many respects is because immigration decisions are uniquely fact-based

determinations that are dependent not only on the individualized history of each applicant but

also on the law in place at the time of their application. Here, the most obvious barrier to

commonality is plaintiffs’ concession that the visa “approvals” were communicated in different

ways and at different times to each plaintiff-beneficiary.

       If a plaintiff-beneficiary did not receive one of the contested approval notices before the

Proclamation became enforceable, then that individual is differently situated in a material way

from the plaintiff-beneficiaries who did receive approval notices during the relevant time. That

is because the Court must first determine whether the approval notice even constitutes an

“approval,” or more precisely, an issued visa under Section 6(c) of the Proclamation, as plaintiffs

argue it does, before those plaintiffs can proceed with this lawsuit.

       Moreover, the amended complaint does not include any detailed factual allegations

describing how any plaintiff or putative class member was approved for (and subsequently

denied) a visa other than by receiving an approval notice and a refusal based on Proclamation

9645. Thus, any of the putative class members who did not receive such a notice – but who still

claim to have been approved for a visa and subsequently refused that visa – would have suffered

a qualitatively different injury than the plaintiffs who are named or referenced in the amended

complaint. Plaintiffs have not shown that their injuries inter se are capable of the same

resolution as the individuals who received an approval notice. Thus, the only individuals who



                                                  7
might have questions common to them are those plaintiff-beneficiaries who received an approval

notice from the Djibouti Embassy but subsequently had their visas refused based on

Proclamation 9645, and those plaintiff-petitioners who applied for the immigrant visas on their

behalf.

          But that begs the question of whether the receipt of an approval notice is enough to

establish commonality for the purpose of Rule 23(a). It is true that the threshold question of

whether the issuance of the approval notice constitutes the issuance of an immigrant visa will

resolve a question of law common to those individuals. For example, if the Court determines

that an approval notice constitutes an issued visa under Section 6(c) of the Proclamation, then the

Court could issue an injunction similar to the preliminary injunction previously issued in this

case, directing defendants to conduct any necessary security screenings and print visas for those

plaintiff-beneficiaries who pass the assessments and otherwise meet the requirements to obtain a

visa.

          Defendants argue that because each named plaintiff and each putative class member will

be differently situated with respect to these subsequent steps following the issuance of any

injunction, including the necessary dispositive security assessments, there is no commonality

among them. In other words, because each plaintiff cannot receive a visa – which is the ultimate

form of relief sought in the amended complaint – without individualized scrutiny, and because

some individuals might receive visas and others might not, there is no common answer

appropriate to direct classwide relief.

          The Court agrees with defendants – as it did during the preliminary injunction

phase – that it cannot simply direct the Government to print visas for each plaintiff and class

member, because each individual would require additional necessary security and vetting



                                                   8
procedures before they can receive an immigrant visa and travel packet. For this reason,

plaintiffs’ ultimate request that the Court mandate that defendants print their visas without any

further delay is improper.

       But the slightly different question of whether each plaintiff even gets to reach that

security screening step is capable of classwide resolution. Indeed, it is the one primary (and

dispositive) question that must be determined in the motion to dismiss discussed below. In other

words, as plaintiffs even concede, the plaintiffs who received approval notices and were

subsequently denied a visa pursuant to Proclamation 9645 have all either suffered an identical

injury, or they have all failed to state a claim and cannot obtain any relief.

       In this respect, plaintiffs’ claims are unlike those raised in Wal-Mart v. Dukes, 564 U.S.

338. There, commonality was not established because to determine whether each putative class

member was subject to discriminatory employment practices, which was the common injury

alleged in the complaint, would have required individualized consideration of each plaintiff’s

claims to determine whether they suffered a violation of law. But here, whether the visa refusals

based on Proclamation 9645 constitute a violation of law is a question that is identical for

everyone who received a visa approval. In other words, plaintiffs’ theory can be proved on a

classwide basis because the individualized consideration that must be given to each plaintiff with

respect to their visa eligibility would follow, not precede, any finding by the Court that a

violation of law occurred.

       Thus, the commonality prong is met, so long as the common question is viewed as

whether the receipt of an approval notice constitutes the issuance of an immigrant visa under

Section 6(c) of the Proclamation. Indeed, the common question must be viewed this way,

because that is the only alleged injury that each plaintiff suffered.



                                                  9
           B. Numerosity

       Under Rule 23(a), the class must also be “so numerous that joinder of all members is

impracticable.” There are two aspects of the numerosity prong: whether there is a sufficient

number of putative class members, and whether joinder, as opposed to class certification, would

be impracticable.

       Generally, “numerosity is presumed at a level of 40 members.” Consol. Rail Corp. v.

Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995) (citing 1 Newberg On Class Actions 2d,

(1985 Ed.) § 3.05)). But because there “are no strict rules governing the precise number of

plaintiffs needed to satisfy the numerosity requirement[,] . . . the focus of the [] inquiry is on the

impracticability of joinder.” Strykers Bay Neighborhood Council, Inc. v. City of New York, 695

F. Supp. 1531, 1538 (S.D.N.Y. 1988) (internal citations omitted). “Determination of

practicability depends on all the circumstances surrounding a case, not on mere numbers.”

Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993) (citing Demarco v. Edens, 390 F.2d 836,

845 (2d Cir. 1968)). “Relevant considerations include judicial economy arising from the

avoidance of a multiplicity of actions, geographic dispersion of class members, financial

resources of class members, the ability of claimants to institute individual suits, and requests for

prospective injunctive relief which would involve future class members.” Id.

       Plaintiffs state that, in addition to the plaintiffs who are named (or referenced) in the

amended complaint, their counsel is “aware of approximately 800 other individuals who

interviewed at the Djibouti embassy who may fall in the same class.” Counsel is aware of these

individuals “based on research and experience from [their] office in Djibouti.” Plaintiffs also

refer to “an unknown number of individuals from other locations who had had their properly

approved visas unlawfully withheld.”



                                                  10
       Although the Government concedes that the putative class would include over 40

members – which suggests that the numerosity prong is established – the Court must address

several deficiencies in plaintiffs’ numerosity allegations, as the Court is obligated to conduct a

rigorous analysis into whether Rule 23(a)’s requirements have been met before it may

permissibly certify a class.

       First, plaintiffs have not advanced any evidence to suggest that any of the 800 or more

putative class members received an approval notice from the Djibouti Embassy. Plaintiffs’

allegations that a majority of the named plaintiffs received such a notice does not compel the

conclusion that anyone else did too. The fact that plaintiffs’ counsel’s research suggests that

these hypothetical 800 individuals “may fall into the class” (emphasis added) is not nearly

enough, especially considering that counsel did not put forward the results of that research for

the Court or defendants to assess in determining the true scope of the putative class. See In re

Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 33 (2d Cir. 2006), decision clarified on denial of

reh’g sub nom. In re Initial Pub. Offering Sec. Litig., 483 F.3d 70 (2d Cir. 2007) (“[T]he

requirements of Rule 23 must be met, not just supported by some evidence.”).

       Although plaintiffs have attached to the amended complaint the approval notices that

many named plaintiffs received, Rule 23(a) requires them to make an affirmative showing that

there are in fact numerous other similarly situated individuals before the Court can certify a class

of those individuals. Plaintiffs have failed to do that. Instead, it appears that the 800 number

advanced by plaintiffs represents the number of individuals who may have interviewed for an

immigrant visa at the Djibouti Embassy during the relevant time, not the number of individuals

who are similarly situated to the named plaintiffs with respect to the relevant events that

occurred after their interviews.



                                                 11
       Second, plaintiffs have not advanced any evidence to suggest that any of the 800 or more

putative class members received an approval notice from any other embassy besides the Djibouti

Embassy. Although plaintiffs attach to the amended complaint what they contend are “approval

notices from around the world,” there is no apparent connection between those documents and

the putative class. As far as the Court can tell, these approval notices were allegedly issued by

United States embassies in Mexico, El Salvador, Egypt, and China; but plaintiffs’ allegations

involve only the Djibouti Embassy. Plaintiffs have provided nothing other than the approval

notices received by certain of the named plaintiffs from the Djibouti Embassy and the mere

existence of four different approval notices issued by other embassies to suggest that any of the

800 or more members of the putative class received an approval notice from any United States

embassy at any point. This is not enough to establish the existence of other class members under

the numerosity prong.

       Third, plaintiffs have not advanced any evidence to suggest that any of the 800 or more

putative class members are from Syria, Iran, Somalia, or Libya. The fact that these countries do

not have embassies with consular services – like Yemen – does not establish that individuals

from these four countries are similarly situated to the named plaintiffs or the putative class. Nor

does the fact that Proclamation 9645 imposes similar travel and immigration restrictions on

individuals from these countries as those imposed on Yemeni nationals make individuals from

those four countries more likely to have received an approval notice from either the Djibouti or

any other embassy.

       Plaintiffs’ argument that “[i]f the beneficiaries who are nationals of these four nations

suffer conduct from Defendants that is more or less egregious than the conduct Plaintiffs named

in the FAC suffer, then Defendants should explain how that could be” is an entirely insufficient



                                                12
basis upon which to grant class certification. Plaintiffs’ use of “if” – like the “may” with respect

to the breadth of the putative class rejected above – implies a fishing expedition, which class

certification is not. Plaintiffs did not request additional class discovery, and they have failed to

meet their burden of showing that there are in fact other individuals who have suffered the same

purported injury as those plaintiffs named in the amended complaint. A class cannot be certified

on the speculation of plaintiffs’ counsel. Rather, it must be certified on their proof, which

plaintiffs have not supplied.

       Plaintiffs’ further argument that the Government is in a better position to determine class

membership is well-taken, but ultimately unpersuasive. First, plaintiffs’ counsel has an office in

Djibouti, through which they were already able to successfully identify over 100 individuals to

name in this lawsuit (and purportedly research and ascertain the existence of 800 other

individuals). Second, defendants represent that the only way the Government can identify an

individual who received one of the contested approval notices is if they came forward and

produced a copy of the notice. Although plaintiffs scoff at this assertion, finding it incredulous

that the Government would not keep adequate records of this information, the Court will not

assume the Government is misrepresenting its ability to determine who received an approval

notice. This is especially true given that defendants have maintained throughout the pendency of

this litigation that the approval notices were issued in error and their records indicate uniformly

that each of the plaintiffs were originally denied an immigrant visa. Based on the information

submitted with the motion for class certification, it does not appear that the Government can do

anything more than plaintiffs’ counsel to identify potential class members.

       Thus, the putative class at best consists of a group of 136 individuals, who plaintiffs have

specifically alleged or shown with documentary evidence to have received an approval notice.



                                                 13
Although this number is greater than 40, plaintiffs cannot show that “members of the alleged

class are so numerous as to make it impracticable to bring them all before the court.” Demarco,

390 F.2d at 845. Each of these individuals has already joined this action and is either named or

directly referenced in the amended complaint, so it can hardly be said that joinder is

impracticable. See Daigle v. Shell Oil Co., 133 F.R.D. 600, 603 (D. Colo. 1990) (finding

numerosity prong was not met because joinder was not impracticable where only 78 individuals

expressed interest in joining the lawsuit and all 78 were already named as plaintiffs). Nor for

that matter would considerations of plaintiffs’ geography or financial resources, or

considerations of judicial economy bear on the outcome, because by joining this action, each

plaintiff has confirmed that those factors did not dissuade them from individually pursuing their

claims.

          “What evidence there is in the record as to the size of the ‘class’ and the impracticability

of joinder is pure speculation,” Demarco, 390 F.2d at 845, and a class cannot be certified on

speculation. Thus, the numerosity prong is not met.

             C. Ascertainability

          In addition to its express requirements, the Second Circuit has “recognized an implied

requirement of ascertainability in Rule 23 of the Federal Rules of Civil Procedure.” Brecher v.

Republic of Argentina, 806 F.3d 22, 24 (2d Cir. 2015) (internal quotation marks and citations

omitted). The “touchstone of ascertainability is whether the class is sufficiently definite so that it

is administratively feasible for the court to determine whether a particular individual is a

member.” Id. (internal quotation marks and citations omitted). “A class is ascertainable when

defined by objective criteria that are administratively feasible and when identifying its members

would not require a mini-hearing on the merits of each case.” Id. at 24-25 (quoting Charron v.



                                                   14
Pinnacle Grp. N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010)). In other words, “the members

of a proposed class [must be] readily identifiable.” In re Petrobras Sec., 862 F.3d 250, 264 (2d

Cir. 2017).

       Besides their failure to meet the four threshold statutory requirements of Rule 23(a),

plaintiffs have also failed to show the implied requirement that their putative class is

ascertainable. This analysis overlaps somewhat with both the commonality and numerosity

prongs, because based on defendants’ representations, there is no way to identify, unless they

come forward, individuals who have received an approval notice or the immigration status of

those individuals.

       First, and most glaring, is that the approval notices are not official records of the

Government. They are not dated, nor do they have any identifying or authenticating information

on them. Once any individual comes forward with their approval notice, it would still require a

mini-hearing on the merits of their claim before the parties and the Court could determine

whether that individual is a putative class member. Defendants would have to review their

records to determine whether that individual actually interviewed with the Djibouti Embassy,

and when; whether they were refused pursuant to Proclamation 9645, on substantive grounds of

inadmissibility, or not at all; and further, whether that individual received their approval notice

before or after the Proclamation became effective; among other inquiries. The merits of each of

their immigration statuses would also need to be vetted before they could be recognized as a

member of the class.

       Second, as defendants point out, the immigration status of any potential class member

could change over the course of the litigation. For example, those plaintiffs undergoing

defendants’ sua sponte reconsideration of their visa waiver or refusals might be issued (or



                                                 15
substantively refused) an immigrant visa before they would otherwise receive their requested

relief in this case. Indeed, that has already happened, because some putative class members were

issued visas and travel packets after having been previously refused under the Proclamation and

other putative class members were denied visas based on substantive grounds of inadmissibility

after having previously been refused under the Proclamation.

          This shows that, at any point during the litigation, the Court and the parties might not

know who in fact is in the class. This risk is untenable, because the class action would be

impossible to manage. See Brecher, 806 F.3d at 25 n.3 (finding class certification inappropriate

for lack of ascertainability where “the identity of class members will remain fluid even following

entry of judgment, since nothing in the new class definition freezes the class composition at any

designated time”).

          Although the Second Circuit has explicitly rejected the adoption of a “freestanding

administrative feasibility requirement” in this analysis, ascertainability still requires that “a class

be defined using objective criteria that establish a membership with definite boundaries.” In re

Petrobras, 862 F.3d at 264. It is not simply that a class action would be unfeasible in this case; it

is that at any given moment, the parties and the Court would have to assess the merits of every

individual’s claim to know whether their allegation of class membership is or remains viable.

This renders the putative class insufficiently definite.

          Because plaintiffs have met neither the express nor implied requirements of certifying a

class under Rule 23, their motion for class certification is denied.

    II.      Motion to Dismiss

          Defendants argue that most of the named plaintiffs’ claims should be dismissed as moot,

because they have already been issued immigrant visas.



                                                   16
       Defendants have also moved to dismiss certain of plaintiffs’ claims under Rules 12(b)(1)

and 12(h)(3), for lack of subject matter jurisdiction, and others under Rule 12(b)(6), for failure to

state a claim. The Court will address each basis to dismiss in turn.

              A. Mootness

       “Article III of the Constitution limits federal-court jurisdiction to ‘cases’ and

‘controversies.’” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016) (citing U.S. Const.,

Art. III, § 2). An “actual controversy [must] be extant at all stages of review, not merely at the

time the complaint is filed.” Id. (quoting Arizonans for Official English v. Arizona, 520 U.S. 43,

67 (1997)).

       “There is [] no case or controversy, and a suit becomes moot, when the issues presented

are no longer live or the parties lack a legally cognizable interest in the outcome.” Chafin v.

Chafin, 568 U.S. 165, 172 (2013) (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)).

In other words, a case becomes moot “when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.’” Campbell-Ewald Co., 136 S. Ct. at 669 (quoting Knox

v. Service Employees, 567 U.S. 298, 307 (2012)). “No matter how vehemently the parties

continue to dispute the lawfulness of the conduct that precipitated the lawsuit, the case is moot if

the dispute ‘is no longer embedded in any actual controversy about the plaintiffs’ particular legal

rights.’” Already, LLC, 568 U.S at 91 (quoting Alvarez v. Smith, 558 U.S. 87, 93 (2009)).

       Defendants claim that those plaintiffs who have been issued immigrant visas (whether

pursuant to the original preliminary injunction issued in this case or the Government’s

subsequent sua sponte reconsideration of each plaintiff’s visa refusal or waiver eligibility) no

longer present a live case or controversy and thus, their claims must be dismissed as moot.




                                                 17
        The Court agrees that the alleged wrongful conduct as to those plaintiffs – delaying or

failing to issue their visas – has been remedied. At this point, they have been issued their

immigrant visas, which is the relief they sought in the amended complaint. There is nothing

more that the Court can order defendants to do with respect to those plaintiffs. Plaintiffs seem to

concede this point, albeit by silence rather than explicitly.

        This is not a situation where defendants have temporarily halted their allegedly unlawful

conduct while maintaining the possibility of engaging in that conduct again (which, of course,

cannot render a case moot). See Already, LLC, 568 U.S. at 91. Plaintiffs have already gone

through the application and interview process. Having received a visa at the end of that process,

they cannot fairly expect this conduct to happen to them again. The injuries that they alleged to

have suffered have been remedied in full.

        Nor does this case fall “within the exception to the mootness doctrine for those situations

capable of repetition, yet evading review.” Cook v. Colgate Univ., 992 F.2d 17, 19 (2d Cir.

1993) (citing Southern Pac. Terminal Co. v. Interstate Commerce Comm’n, 219 U.S. 498, 515

(1911)). Where, as here, a class action has not been certified, “that exception is unavailable

unless “(1) the challenged action [is] in its duration too short to be fully litigated prior to its

cessation or expiration, and (2) there [is] a reasonable expectation that the same complaining

party would be subjected to the same action again.” Id. (quoting Weinstein v. Bradford, 423

U.S. 147, 149 (1975)). As explained above, no plaintiff who has received an immigrant visa can

reasonably expect to be subjected to the same purportedly illegal conduct again. Because both

prongs of this test have not been met, this exception to the mootness doctrine does not apply.

        Plaintiffs also argue, however, that these individuals’ claims are not moot because they

still maintain an interest in having their rights declared. But the Court cannot declare



                                                   18
retroactively that the delay or refusal that any single plaintiff experienced before their visa was

issued constituted a violation of that plaintiff’s rights.

        The Second Circuit’s long-standing precedent with respect to college graduates’ claims

against the universities they attended is informative here. In those cases, the Second Circuit has

consistently held that “students’ declaratory and injunctive claims against the universities that

they attend are mooted by the graduation of the students,” because following their graduation,

the court cannot do anything to redress the injury that they allegedly suffered while they were a

student. Fox v. Bd. of Trustees of State Univ. of New York, 42 F.3d 135, 140 (2d Cir. 1994).

Applying that principle here, plaintiffs who have already been issued their immigrant visas

similarly do not have a “distinct and palpable injury . . . that the exercise of the Court’s remedial

powers would redress.” Alexander v. Yale Univ., 631 F.2d 178, 183 (2d Cir. 1980) (internal

quotation marks and citations omitted).

        Moreover, plaintiffs have not explained why they have any real interest in such a

declaration, or how such a declaration would provide any legally cognizable benefit to them.

Indeed, they have received precisely what they asked for, and the Court cannot afford them

anything further with respect to the injunctive and declaratory relief sought in the amended

complaint. As a result, these plaintiffs no longer have a “concrete interest” in the outcome of

that aspect of the litigation. See Campbell-Ewald Co., 136 S. Ct. at 669 (citing Chafin, 568 U.S.

at 172).

        Their claims for monetary damages, however, are different. Generally, a viable damages

claim will trigger the Court’s remedial powers even if the Court cannot provide injunctive or

declaratory relief. See Cook, 992 F.2d at 19. The amended complaint makes repeated mention

of financial hardship across plaintiffs, and it raises claims for damages under Bivens, 403 U.S.



                                                   19
388, as well as other general demands for “damages.” Although the “Prayer for Relief” does not

include any mention of damages, the amended complaint can be fairly construed to raise those

claims.

          Thus, the following plaintiffs’ claims for injunctive and declaratory relief are dismissed

as moot: Nugood Motaher Mussed Ahmed, Ruqaia Taher Aldafri, Altazam Mohamed Nagi

Algaad, Lutfiah Ali Abdo Algamal, Ahmed Riyadh Ahmed Alharbi, Fadel Saleh Alharbi,

Gameelah Naji Mohammed Alharbi, Riyadh Ahmed Nagi Alharbi, Hussein Saeed Ali, Laila

Hussein Saeed Ali, Tahani Musa Ahmed Ali, Wedad Essmail Ali, Bassam Ahmed Murshed Al

Montaser, Fadil Ali Al Mulaiki, Zahr Almulaiki, Samia Mohamed Saleh Al Namer, Abduh

Ahmed Alqassari, Ahmed Mohammed Hamood AL Saidi, Rashed Ameen Ashugaa Addin Ali Al

Shugga, Hizam Fadil Alzookari, Ahmed Gamil Ahmed Assaedy, Gamil Ahmed Assaedy, Nidal

Abdoalwahab Moh Ashieeby, Mohammed Saleh Husain, Yaseen Mohamed Saleh Husain,

Abdulla Mohamed Mugamal, Hussain Abdulla Mohamed Mugamal, Layan Salah Abdulla

Mugamal, Nooria Salh Abdulla Mugamal, Sadam Hussain Abdulla Mugamal, Salah Abdulla

Mohamed Mugamal, Yaseem Hussain Abdulla Mugamal, Saleh Hizam Murshed, Yahya Hizam

Murshed, Ali Ahmed Mussa, Iseal Ali Ahmed Mussa, Hanan Mohamed Nagi, Arwa Mohamed

Qahtan, Redan Mohamed Nasser Qahtan, Abdulbaset Abdulsamad Rageh, Ghadeer Yahya

Hizam Murshed Rageh, Aisha Mohamed Abdulatif Ragih, Dheyazan Qasem Thabit Saeed, Saif

Dheyazan Saeed, Kaid Mohamed Saleh, Nadia Abdo Niga Saleh, Kamal Nasser Salim, Nasser

Kamal Nasser Salim, Aisha Hussein Abdulrahman Thabit, Qasem Hussein Abdulraham Thabit,

Taha Hussein Abdulrahman Thabit, Ehtiram Ali Abdo Yahya, Sumaia Abdulla Saleh

Abdulrahman, Ahmed Omar Mohammed Al Amodi, Sultan Abdulsalam Ahmed Al Awdi,

Ghadeer Abdullah Al-Howthi, Ali Hamood Mohamed Ali, Abdulaziz Redwan Essmail



                                                   20
Mohamed Ali, Aisha Redwan Essmail Mohamed Ali, Fatima Redwan Essmail Mohamed Ali,

Faryan Redwan Essmail Mohamed Ali, Montaser Redwan Essmail Mohamed Ali, Nesmah Abdo

Mohammed Ali, Redwan Essmail Mohamed Ali, Riyadh Redwan Essmail Mohamed Ali, Kafa

Murshed Ahmed Dhaif Allah Al-Muntaser, Abdulraqeb Saleh Ahmed Hadi, Awad Abdulraqeb

Saleh Ahmed Hadi, Basma Abdulraqeb Saleh Ahmed Hadi, Gana Abdulraqeb Saleh Ahmed

Hadi, Kawthar Abdulraqeb Saleh Ahmed Hadi, Mohammed Mosed Kassim Hadi, Abeer Kahtan

Mohammed Jaber, Entibah Ali Hazam Marched, Ali Ahmed Murshed, Hassan Hazam Shukri

Murshed, Sabah Shukri Hasan Hazam Murshed, Tamnia Shukri Hassan Hazam Murshed,

Mariam Muthana, Noor Muthana, Mohamed Jamil Qasem Al Hadai, Rukayah Mokbel Ali

Ghalieb, Ali Shukri Hasan Murshed. 4

         The only individuals with a live, justiciable case or controversy with respect to the claims

for injunctive and declaratory relief in the amended complaint are those plaintiffs who have yet

to receive an immigrant visa despite having received an approval notice, and those plaintiffs who

were refused an immigrant visa, either for substantive inadmissibility reasons or based on

Proclamation 9645. 5




4
  This list includes the individuals named on Updated Appendix C attached to defendants’ reply memorandum in
support of their motion to dismiss. As explained above, because this list is based on defendants’ official records and
because plaintiffs’ pleadings are less than clear as to who the individual plaintiffs are, the Court adopts updated
Exhibit C as representative of the plaintiffs who have been issued an immigrant visa. To the extent any other
plaintiffs have received an immigrant visa since defendants filed their reply in support of the motion to dismiss, this
outcome applies to those plaintiffs as well.
5
  Although the Court could have addressed this merits issue in disposing of plaintiffs’ motion for class certification,
see Wal-Mart, 564 U.S. at 351, this presents a separate reason why class certification must be denied. Most of the
individuals who plaintiffs sought to have serve as class representatives (which was each named plaintiff) would not
have met the typicality or adequacy factors articulated in Rules 23(a)(3)-(4). These plaintiffs are clearly subject to
unique claims and defenses, namely mootness, and, as a result, they would not have had an incentive to vigorously
adjudicate the rights of those plaintiffs who have not received or were refused a visa, because they have already
received the maximum amount of the primary form of relief sought in the amended complaint.

                                                          21
           B. Lack of Subject Matter Jurisdiction

       Defendants have moved to dismiss Counts One, Two, Five, and Nine for lack of subject

matter jurisdiction. These counts generally challenge defendants’ decision to refuse plaintiffs’

immigrant visas after having issued them an approval notice.

       Under Rules 12(b)(1) and (h)(3), a district court must dismiss an action if it “determines

at any time that it lacks subject-matter jurisdiction.” “A case is properly dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

2000) (citing Fed. R. Civ. P. 12(b)(1)).

       “A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.” Id. (internal citations omitted). And “[i]n

resolving a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a

district court . . . may refer to evidence outside the pleadings.” Id. (internal citations omitted).

                   1. Count 1: Mandamus Act, 28 U.S.C. § 1361

       The INA prohibits aliens from entering or permanently residing in the United States

without a visa. See Kerry v. Din, 135 S. Ct. 2128, 2131 (2015) (citing 8 U.S.C. § 1181(a)).

There is a special application process, however, for aliens whose immediate relatives

permanently reside in the United States. As is generally described above, a United States citizen

or lawful permanent resident may file a petition on behalf of an alien who is their immediate

relative, and if that petition is approved, “the alien may apply for a visa by submitting the

required documents and appearing at a United States Embassy or consulate for an interview with

a consular officer.” Id. (internal citations omitted).




                                                  22
         The United States Department of State Foreign Affairs Manual and Handbook (the

“FAM”) – which governs the duties and responsibilities of consular officers in issuing and

refusing immigrant visas – provides that “[o]nce an application has been executed, [the consular

officer] must either issue the visa or refuse it.” 9 FAM § 504.9-2. But “[b]efore issuing a visa,

the consular officer must ensure the alien is not inadmissible under any provision of the INA.”

Din, 135 S. Ct. at 2131 (citing 8 U.S.C. § 1361).

         Plaintiffs generally allege that defendants issued visa approval notices to them, thereby

approving their visas, and then purposefully delayed in printing the visas and wrongfully relied

on Proclamation 9645 to refuse them. Plaintiffs cite to the grandfather clause, Section 6(c) of

Proclamation 9645, in support of their argument that defendants’ refusals based on the

Proclamation were wrongful. According to plaintiffs’ theory of the case, because their visas

were “issued” before the Proclamation took effect, those visas cannot be denied because of the

Proclamation. 6 As a result, plaintiffs seek an order under the Mandamus Act, 28 U.S.C. § 1361,

to compel defendants to complete the processing of their immigrant visas and “issue a facially

legitimate and bona fide determination in good faith.”

         Under 28 U.S.C. § 1361, a district court has original jurisdiction “of any action in the

nature of mandamus to compel an officer or employee of the United States or any agency thereof

to perform a duty owed to the plaintiff.” “To establish jurisdiction under 28 U.S.C. § 1361,

[plaintiffs] must show (1) a clear right to the relief sought; (2) a plainly defined and peremptory

duty on the part of defendants to do the act in question; and (3) that there is no other adequate



6
  Plaintiffs did not explicitly allege that an approval notice constitutes an issued visa under Section 6(c) of the
Proclamation. But under a literal reading of the grandfather clause, only visas which were issued before the
effective date cannot be revoked under the Proclamation. It says nothing about revoking “approved” visas.
Consistent with its obligation to construe the facts in the amended complaint in the light most favorable to plaintiffs,
however, the Court construes plaintiffs’ allegations of “approval” as allegations of issued visas.


                                                          23
remedy available.” Khanom v. Kerry, 37 F. Supp. 3d 567, 577 (E.D.N.Y. 2014) (internal

quotation marks, citations, and alterations omitted).

         Defendants argue that the Court does not have jurisdiction to hear these claims under the

doctrine of consular nonreviewability. 7 “[T]he doctrine of consular nonreviewability precludes

judicial review of a consular official’s decision to issue or withhold a visa.” Abdo v. Tillerson,

No. 17 CIV. 7519, 2019 WL 464819, at *3 (S.D.N.Y. Feb. 5, 2019) (internal citations omitted);

see also Khanom, 37 F. Supp. 3d at 577 (finding that alien plaintiffs did not have a clear right to

an order compelling the issuance of a visa and defendants did not have a plainly defined and

peremptory duty to grant plaintiffs the visa “because the decision to issue or deny a visa is firmly

rooted in the discretion of the Consul General”).

         Rather, when an alien challenges a consular decision to deny them an immigrant visa, the

Court’s review is limited to whether defendants have advanced a “facially legitimate and bona

fide reason” for that refusal. Kleindienst v. Mandel, 408 U.S. 753, 770 (1972). If such a reason

is provided, the Court cannot “look behind the exercise of that discretion, nor test it by balancing

its justification against” the constitutional interests asserted by the alien who was refused. Id.

         Plaintiffs argue that the Court is not bound by the consular nonreviewability doctrine

pursuant to Justice Kennedy’s concurring opinion in Kerry v. Din, 135 S. Ct. 2128, because the

consular officers’ decisions to delay printing or to refuse their visas were made in bad faith. As

Justice Kennedy explained, the Court can “look behind” the asserted justification for the refusal




7
 The Second Circuit has intimated that the doctrine of consular nonreviewability does not mean that the Court lacks
subject matter jurisdiction in the traditional sense. Rather, it has explained that “the generally available federal
question jurisdiction provided by section 1331 to adjudicate [federal] claims is withdrawn where the claim is based
on a consular officer’s denial of a visa, or that prudential considerations, perhaps arising from separation of powers
concerns, counsel against exercising normally available jurisdiction.” Am. Acad. of Religion v. Napolitano, 573
F.3d 115, 123 (2d Cir. 2009). Regardless of how the issue is framed, the Court generally cannot review a consular
officer’s decision to issue or deny a visa to any particular alien.

                                                         24
if there is an “affirmative showing of bad faith on the part of the consular officer who denied”

the alien the visa. Id. at 2141 (Kennedy, J., concurring in the judgment).

         The amended complaint alleges that the consular officers “acted in bad faith by

permitting other federal agencies to make the final determination on” their immigrant visas. But

mere statements that the “consular officer has acted in bad faith by following instructions from

an outside agency that has neither the authority nor the jurisdiction to issue instructions regarding

the approval of visas” are not enough to permit judicial review of those consular officers’

decisions.

         Plaintiffs have not included any facts to support their claim of bad faith. At best, their

amended complaint can be read to allege that, instead of printing plaintiffs’ visas once they were

“approved,” and thus “issuing” them to plaintiffs, defendants listened to unspecified instructions

given by an unidentified outside agency to delay printing the visas for an unspecified amount of

time so that they could later refuse the visas based on Proclamation 9645.

         This is textbook conclusory pleading. 8 Plaintiffs’ speculation does not amount to facts,

and a complaint must include enough facts to “nudge[] [plaintiffs’] claims . . . across the line

from conceivable to plausible.” Iqbal, 556 U.S. at 680 (internal quotation marks omitted). As

the Supreme Court explained in Ashcroft v. Iqbal, 556 U.S. at 681:

         To be clear, we do not reject these bald allegations on the ground that they are
         unrealistic or nonsensical. We do not so characterize them any more than the
         Court in Twombly rejected the plaintiffs’ express allegation of a contract,
         combination or conspiracy to prevent competitive entry, because it thought that
         claim too chimerical to be maintained. It is the conclusory nature of respondent’s
         allegations, rather than their extravagantly fanciful nature, that disentitles them to
         the presumption of truth.


8
 Although defendants have made this motion pursuant to Rule 12(b)(1), and not Rule 12(b)(6), discussed infra,
plaintiffs must meet the threshold pleading requirements under Rule 12(b)(6) with respect to their affirmative
allegation of bad faith to avoid dismissal for lack of subject matter jurisdiction under the doctrine of consular
nonreviewability.

                                                         25
       The same is true here. Justice Kennedy was clear in his concurrence that an alien must

first make an “affirmative showing” of bad faith before the Court can examine the propriety of a

consular officer’s decision to deny them a visa or look for additional factual details beyond that

which was provided to the alien. Din, 135 S. Ct. at 2141 (Kennedy, J., concurring in the

judgment). Bad faith must be “plausibly alleged with sufficient particularity,” id., and the

allegations must be “well supported,” see Gogilashvili v. Holder, No. 11-CV-01502, 2012 WL

2394820, at *7 (E.D.N.Y. June 25, 2012) (citing Napolitano, 573 F.3d at 137).

       Here, plaintiffs’ allegations of bad faith are neither plausible nor particular, and they are

certainly not well supported by any factual allegations. As a result, the Court’s review of

plaintiffs’ visa denials is constrained to whether defendants have advanced a facially legitimate

and bona fide reason for those refusals.

       Different categories of plaintiffs received different reasons for their refusals, so the Court

must address each group of plaintiffs individually.

       The individuals listed on Appendix D attached to defendants’ reply memorandum in

support of their motion to dismiss were denied immigrant visas based on substantive

inadmissibility reasons, not Proclamation 9645. Those substantive grounds of inadmissibility

constitute a facially legitimate and bona fide reason for refusing their visas. Even Justice

Kennedy in his concurrence in Kerry v. Din recognized that the Government is not required to

provide anything more than the statutory provision under which the consular officer denied the

alien’s visa. That remains the case even if that provision covers a broad range of conduct and the

general statutory citation does not indicate the specific subsection or conduct that precipitated the

refusal. See Din, 135 S. Ct. at 2141 (Kennedy, J., concurring in the judgment). Having received




                                                 26
a facially legitimate and bona fide reason for their refusal, the Court cannot look beyond that

reason under the doctrine of consular nonreviewability.

         Moreover, even if defendants’ issuance of the approval notices constituted an approval or

an issued visa, which was later refused on substantive inadmissibility grounds, the INA provides

that a consular officer’s decision to revoke a previously-issued visa is not subject to judicial

review. See 8 U.S.C. § 1201(i). Thus, the Court simply cannot review these refusals.

         As a result, the following individuals’ claims are dismissed for lack of subject matter

jurisdiction: Alya Mohammed Ali Ahmed, Jehan Fateh Musleh Al Najjar, Duaa Emad Abdulla

Mugamal, Emad Abdulla Mohamed Mugamal, Mohamed Emad Abdulla Mugamal, Musleh

Emad Abdulla Mugamal, Shahd Emad Abdulla Mugamal, Sultan Saleh Ali Obaid, Mona Saleh

Ali Obaid, Yassin Mohamed Taher, and Mohamed Ahmed Taher. 9

         The plaintiffs reflected on Appendices E, F, and G, however, have not received

immigrant visas nor were they rejected on substantive grounds of inadmissibility. These

plaintiffs received an approval notice, but their visas were subsequently refused under

Proclamation 9645, and their status has not changed since. Although these plaintiffs are

currently undergoing the Government’s sua sponte case-by-case waiver analysis, the Court must

determine whether their refusals based on Proclamation 9645 were facially legitimate and bona

fide.

         Under these circumstances, a refusal based on Proclamation 9645 could only be facially

legitimate and bona fide if these plaintiffs were not issued visas before the effective date of the

Proclamation. Otherwise, their visas could not be revoked under the Proclamation, pursuant to


9
 These are the individuals listed on Appendix D, attached to defendants’ reply in support of their motion to dismiss,
which the Court adopts for the reasons discussed in note 4, supra. This outcome also applies to any individual
plaintiff whose visa has been refused on substantive grounds of inadmissibility since the filing of defendants’ reply
memorandum in support of their motion to dismiss.

                                                         27
its grandfather clause. This turns on whether the issuance of the approval notices qualifies as an

issuance of plaintiffs’ visas under Section 6(c) of the Proclamation.

       Defendants maintain that the approval notices that plaintiffs received do not mean that

their immigrant visas were issued for purpose of Proclamation 9645’s grandfather clause.

Plaintiffs, of course, assert that they do. The Court previously found that plaintiffs were likely to

succeed on the merits and issued a preliminary injunction ordering defendants to conduct the

necessary security screenings and print immigrant visas for plaintiffs who successfully cleared

those security assessments.

       Although they do not say it explicitly, plaintiffs seem to rely on the Court’s decision in

issuing the preliminary injunction as law of the case, and demand that the Court issue a similar

order for the additional plaintiffs named in the amended complaint. But plaintiffs have provided

no reason why the Court should adhere to its preliminary decision, other than the bald assertions

made in the amended complaint that defendants acted purposefully, with discriminatory animus,

and in bad faith.

       A district court’s decision to grant a temporary or preliminary injunction “does not

constitute the law of the case and will not estop the parties nor the court as to the merits of the

case.” Sec. & Exch. Comm’n v. N. Am. Research & Dev. Corp., 59 F.R.D. 111, 113 (S.D.N.Y.

1972) (quoting Benson Hotel Corp. v. Woods, 168 F.2d 694, 697 (8th Cir. 1948)). “This rule

stems from the due process requirement that the parties should not be foreclosed on the merits by

a hearing that expressly addressed only preliminary questions, and at which [the] parties may not

have presented their best possible case.” Id. Rather, as the Second Circuit has explained:

       A preliminary determination of likelihood of success on the merits in a ruling on a
       motion for preliminary injunction is ordinarily tentative, pending a trial or motion
       for summary judgment. . . . It would therefore be anomalous at least in most
       cases, and here, to regard the initial ruling as foreclosing the subsequent, more

                                                  28
       thorough consideration of the merits that the preliminary injunction expressly
       envisions.

Goodheart Clothing Co. v. Laura Goodman Enterprises, Inc., 962 F.2d 268, 274 (2d Cir. 1992).

       Thus, the Court is not wedded to its previous determination that the approval notices

constitute issued visas under Section 6(c) of the Proclamation. With the benefit of complete

briefing of the merits of plaintiffs’ claims, the Court must now determine whether plaintiffs were

“issued” immigrant visas for the purpose of Section 6(c) of Proclamation 9645.

       According to the amended complaint and the documents attached to it, following their

immigrant interviews with a consular officer, plaintiffs were given a single sheet of paper

informing them that their visas were approved but that they were not ready to be printed or

picked up. This piece of paper did not bear an official insignia or stamp, it was not signed or

dated, and it did not identify the alien or interviewing consular officer by name or provide any

other identifying or biographical information (other than the alien’s case number).

       In other words, plaintiffs were given a sheet of paper that did not have on it any

semblance of officiality or authority. But “to issue” means “[t]o accrue,” “[t]o be put forth

officially,” or “[t]o send out or distribute officially.” Issue, Black’s Law Dictionary (10th ed.

2014). Although the notices indicated that their visas were approved, there was nothing

“official” about them. As defendants point out, plaintiffs could not travel or enter the country

with one of these approval notices. It is not a proxy for a visa, and it is apparent from each

plaintiff’s experience that it cannot be traded in for a visa at the Djibouti Embassy.

       The fact that the approval notice did not purport to be, or even resemble, an official

document alone suggests that plaintiffs were not “issued” visas before Proclamation 9645’s

effective date for the purpose of the grandfather clause. This conclusion is further supported by

the regulatory and statutory scheme pursuant to which a consular officer may issue or refuse an

                                                 29
immigrant visa. At the preliminary injunction stage, the Court focused on the binary nature of a

consular officer’s decision to issue or refuse a visa following plaintiffs’ immigrant interviews.

Indeed, the instructions governing the consular officers’ conduct are exacting on this point. As

noted above, the FAM provides that “[o]nce an application has been executed, [the consular

officer] must either issue the visa or refuse it. [The consular officer] cannot temporarily refuse,

suspend, or hold the visa for future action.” There are no exceptions to this rule. See 9 FAM §

504.11-2(A)(a).

       Thus, if the consular officer decides to approve an immigrant visa, the officer must

immediately issue it. Conversely, if a consular officer refuses an immigrant visa, the alien must

be provided with a document that sets forth the reason or reasons for their refusal. See 9 FAM §

504.9-2. As the Court said in its order issuing the preliminary injunction, there is no third

option. The visa must be issued or refused. Because these duties are non-discretionary; because

plaintiffs were not told their visa was refused or provided with a document that set forth the

reason for that refusal; and because plaintiffs were provided with a document that said their visas

were approved, the Court – for the purpose of a preliminary injunction only – construed the

approval notices as issued visas.

       Upon complete merits briefing and additional consideration of the FAM, the Court gives

greater weight to Chapter 9 Section 504.11-2(A)(a) of the FAM, which provides that:

       [A]ny alien to whom a visa is not issued by the end of the working day on which
       the application is made, or by the end of the next working day if it is normal post
       procedure to issue visas to some or all applicants the following day, must be
       found ineligible under one or more provisions of INA 212(a), 212(e), or 221(g).
       (INA 221(g) is not to be used when a provision of INA 212(a) is applicable.)
       This requirement to find an applicant ineligible when a visa is not issued applies
       even when: (1) (U) A case is medically deferred; (2) (U) The post requests an
       advisory opinion from the Department; (3) (U) The post decides to make
       additional local inquiries or conduct a full investigation; or (4) (U) The only
       deficiency is a clearance from another post.

                                                 30
       When this section of the FAM is read in conjunction with Section 212(a) of the

INA, 8 U.S.C. § 1182(a), which is cited in the FAM as a means through which an alien

who was not issued a visa on the day of or day following their interview is ineligible for

entry, it becomes clear that plaintiffs were not issued visas vis-à-vis the approval notices

that they received. Specifically, Section 212(a)(I) of the INA provides that:

       [A]ny immigrant at the time of application for admission – (I) who is not
       in possession of a valid unexpired immigrant visa, reentry permit, border
       crossing identification card, or other valid entry document required by this
       chapter, and a valid unexpired passport, or other suitable travel document,
       or document of identity and nationality if such document is required under
       the regulations issued by the Attorney General under section 1181(a) of
       this title, or (II) whose visa has been issued without compliance with the
       provisions of section 1153 of this title, is inadmissible.

8 U.S.C. § 1182(a)(7)(A).

       If plaintiffs were in fact approved for immigrant visas, the consular officer would

have been required under the FAM to issue their visas on the day of their interviews, or

the following day. Because they were not issued visas, the INA mandates that plaintiffs

are necessarily inadmissible. There are no exceptions to these rules.

       The binary responsibilities of the consular officers – that is, to issue or refuse a

visa – remain important. But rather than focusing on the lack of clear refusal, as the

Court did during the preliminary injunction phase to construe the approval notices as

issued visas, the lack of clear approval – as evidenced by the consular officers’ failure to

issue each plaintiff a visa on the day of or day following their interview – compels the

Court to conclude that plaintiffs were not issued visas when they received these approval

notices. Plaintiffs were never given an official document with which they can be deemed

admissible under the INA and permissibly enter the United States.




                                                 31
        Even though there is a clear distinction between visa issuance and admissibility

determinations under the INA, that fact does not change the outcome here. It is true that

“even if a consular officer issues a visa, entry into the United States is not guaranteed.”

Trump v. Hawaii, 138 S. Ct. 2392, 2414 (2018). Upon the alien’s arrival in the United

States, an immigration official can still determine that the alien is inadmissible under the

INA, notwithstanding the fact that they have been issued an immigrant visa pursuant to

the process described above. See id. Thus, the fact that plaintiffs could not have used the

approval notices to gain admission into the country has some merit with respect to

plaintiffs’ argument that they still could have been issued a visa before they were refused

pursuant to the Proclamation. But this argument is ultimately unpersuasive, because the

approval notice could never have been used in lieu of a visa.

        These notices cannot be construed as conveying official or authoritative approval.

They simply do not have any legal meaning. The approval notice would at best constitute

a “pending case,” because the visa had not yet been issued. But as the FAM makes clear,

“[t]here is no such thing as an informal refusal or a pending case once a formal

application has been made.” 9 FAM § 504.11-2(A)(b).

        Although it appears that the consular officers in the Djibouti Embassy might not

have adhered to their non-discretionary binary responsibilities, that does not mean

plaintiffs must have been issued immigrant visas. Any failure by the consular officers to

follow the FAM’s binary directives cannot transform a visa refusal into a visa approval,

nor can an approval notice with no legal import compel the issuance of an immigrant

visa. 10 Nor does it give rise to jurisdiction to review those refusals further. See Morales


10
  Nor can plaintiffs successfully argue that the Government is estopped from refusing their immigrant visas because
plaintiffs were issued notices that erroneously informed them that their visas had been approved. Although the

                                                        32
v. Goldbeck, No. 12-CV-2350, 2013 WL 937825, at *4 (E.D.N.Y. Mar. 11, 2013)

(“Under the consulate non-reviewability doctrine, courts do not have jurisdiction to

review a consular official’s decision, even if its foundation was erroneous, arbitrary, or

contrary to agency regulations.”) (emphasis in original) (internal quotation marks and

citations omitted).

         Because the Court finds that plaintiffs were neither approved for visas nor issued them by

virtue of having received an approval notice, the reason the consular officers advanced for their

refusals – Proclamation 9645 – was facially legitimate and bona fide. And because the Court’s

review is limited to whether defendants’ reason for refusing plaintiffs’ visas was facially

legitimate and bona fide, plaintiffs’ claims under the Mandamus Act must be dismissed.

                      2. Counts 2, 5, and 9

         Counts Two and Five present two alternative means through which plaintiffs ask the

Court to review the consular officers’ decisions to refuse their immigrant visas. In Count Two,

plaintiffs ask the Court to review the visa refusals under the APA, 5 U.S.C. § 555, and set aside

defendants’ refusal to print and provide plaintiff-beneficiaries’ immigrant visas as arbitrary and

capricious agency action. In Count Five, plaintiffs allege that defendants violated their Fifth

Amendment right to substantive due process because they were not given a facially legitimate

and bona fide reason for the basis of the refusal of their immigrant visas.




Supreme Court has not held that an estoppel claim could never succeed against the Government, the Supreme Court
has recognized – because the Government is differently situated than a private litigant – that it has “reversed every
finding of estoppel [against the Government] that [it has] reviewed,” and that it would “know an estoppel when [it]
see[s] one.” Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 423 (1990) (internal citations omitted). This case is
not the proper vehicle for estopping the Government, especially considering obvious the separation of powers
concerns in the areas of immigration and national security and the well-established deference that is afforded to
consular officers with respect to the issuance of immigrant visas.

                                                         33
        In Count Nine, plaintiffs seek a declaration pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201, that defendants’ actions and decisions to refuse plaintiffs’ immigrant visas violate

the INA, the APA, federal regulations, and the First and Fifth Amendments.

        Because the Court has found that defendants provided plaintiffs with a facially legitimate

and bona fide reason for the refusal of their immigrant visas, the Court cannot look behind that

reason for additional factual information or to conduct additional scrutiny, so these claims must

also be dismissed.

            C. Failure to State a Claim

        Defendants have moved to dismiss the remaining counts (Counts Three, Four, Six, Seven,

Eight, Ten, Eleven, and Twelve) under Rule 12(b)(6) for failure to state a claim upon which

relief may be granted. These counts generally challenge the statutory propriety and

constitutionality of the reliance on Proclamation 9645 as a reason to refuse an immigrant visa.

        As a descendant of the common law demurrer, see Roundtree v. City of New York, 778

F. Supp. 614, 617 (E.D.N.Y. 1991) (quoting Wright & Miller, Federal Practice and Procedure:

Civil 2d § 1355), Rule 12(b)(6) serves two related but distinct purposes. First, it ensures that,

consistent with Rule 8(a), a complaint includes “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A motion to dismiss for a lack of plausibility argues that the plaintiff has not

pled enough facts to give rise to an inference that he is entitled to relief, but instead, that the

plaintiff has simply concluded that the elements of a specific violation of law are met and that

the identified violation of law therefore occurred. In other words, the plaintiff must provide the

defendant with sufficient facts to suggest that the specific violation of law actually happened,




                                                   34
and how, such that the defendant has adequate notice of the claims against him. This

requirement is known as a well-pled complaint.

       Separate from plausibility, however, Rule 12(b)(6) also requires even a well-pled

complaint to state a legally cognizable claim for relief. A complaint could include a wealth of

specific and particular facts, which would otherwise meet the standard for plausibility, but in

some instances, no amount or combination of those facts could ever give rise to a violation of

law. So, in addition to pleading plausible facts which give rise to an inference that the

defendants are liable for the conduct alleged in the complaint, that alleged conduct must actually

constitute a violation of law.

       Portions of plaintiffs’ amended complaint provide a perfect example of this latter purpose

of Rule 12(b)(6). The amended complaint includes a substantial amount of facts and

documents – including photographs – which describe the horrific conditions that plaintiff-

beneficiaries fled in Yemen when they relocated to Djibouti. It leaves no doubt that these

individuals have suffered greatly because of their circumstances. But the fact of their suffering is

not by itself a legally cognizable claim for relief.

       Thus, the Court must look not only at the volume and detail of the facts alleged in the

amended complaint; the Court must also consider whether those facts amount to a violation of

law such that the Court may grant plaintiffs any relief.

                   1. Count 3: Immigration and Nationality Act, 8 U.S.C. § 1152(a)(1)(A)

       Plaintiffs claim that defendants’ implementation of Proclamation 9645 violates their

rights under the INA to be free from discrimination based on their ethnicity and national origin.

See 8 U.S.C. § 1152(a)(1)(A) (“[N]o person shall receive any preference or priority or be




                                                  35
discriminated against in the issuance of an immigrant visa because of the person’s race, sex,

nationality, place of birth, or place of residence.”).

        Plaintiffs allege that defendants have “promulgated and enforced a program that delays

adjudication of immigrant visa applications for Yemen[i] nationals” and that defendants have

also “promulgated and enforced Presidential Proclamation 9645 which discriminates against

Plaintiffs based on national origin . . . [and] clearly targets and discriminates on individuals

based on their country of origin in direct violation of the Nondiscrimination Clause of the INA.”

The reasons plaintiffs cite in support of these allegations are that the Proclamation “assumes,

without reason and/or statistical support, that the entire population of countries targeted are a

threat to the United States and restricts their entry” and “fails to provide an adequate waiver for

individuals, [because] in practice the waiver has been issued only on rare occasions.”

        To the extent this claim challenges Proclamation 9645 directly, it is foreclosed by Trump

v. Hawaii, 138 S. Ct. at 2413-14, in which the Supreme Court rejected an identical argument

because “it ignores the basic distinction between admissibility determinations and visa issuance

that runs throughout the INA.” (The Proclamation concerns the former, and 8 U.S.C.

§ 1152(a)(1)(A) applies to the latter.)

        To the extent this claim challenges the “wrongful failure to issue visas that were

approved before the Proclamation,” as plaintiffs argue it does in their opposition to defendants’

motion to dismiss, it is foreclosed by the Court’s finding that plaintiffs were provided a facially

legitimate and bona fide reason for the refusal of their immigrant visas. Because plaintiffs have

not advanced an adequate allegation of bad faith on behalf of the consular officers who refused

their visas, the Court cannot look behind the reason given for those refusals. See Din, 135 S. Ct.

at 2141 (Kennedy, J., concurring in the judgment); see also Mandel, 408 U.S. at 770.



                                                  36
         In other words, plaintiffs’ amended complaint does not state a legally cognizable claim

for relief, because the conduct they have challenged does not constitute a violation of law. This

claim must therefore be dismissed.

                       2. Count 4: Fifth Amendment Equal Protection

         Plaintiffs seek an unspecified amount of monetary damages under Bivens v. Six

Unknown Named Agents, 403 U.S. 388, claiming that their Fifth Amendment right to be free

from discrimination on the basis of race, religion, and national origin was violated when their

immigrant visas were refused pursuant to Presidential Proclamation 9645.

         Specifically, plaintiffs allege that two individual defendants, President Donald Trump and

his Senior Policy Advisor Stephen Miller, are liable to them for damages because they refused

plaintiffs’ immigrant visas on account of their national origin and Islamic faith. Consistent with

its obligation to construe the amended complaint in the light most favorable to plaintiffs, the

Court reads plaintiffs’ amended complaint to allege that the process by which President Trump

and defendant Miller arrived at promulgating Proclamation 9645 compels the conclusion that

plaintiffs’ subsequent visa refusals based on the Proclamation were the byproduct of

discrimination. 11

         Plaintiffs allege that defendant Miller has no experience in visa adjudications or

immigration law and is “well documented as holding racist and xenophobic views, particularly

against Muslim immigrants.” Nevertheless, he was the “chief architect” of Executive Order

13769, which was a predecessor of Proclamation 9645, and which was issued shortly after


11
  It is not clear whether the motivations of high-ranking Executive Branch officials are relevant in determining
whether plaintiff has stated a claim for relief. The Supreme Court recently granted the petition for certiorari in
Department of Commerce v. U.S. District Court for the Southern District of New York, No. 18-557. Although the
argument and briefing schedule in that case has been suspended pending further order of the Court on the
respondents’ motion to dismiss as improvidently granted, the merits of the petition bring into question the
underlying rationale of plaintiffs’ claims – that the officials’ motivations can be relevant to an otherwise objective
record.

                                                          37
President Trump was “vocal about banning Muslims from entering the United States” during his

campaign. Citing news articles, plaintiffs allege that President Trump and defendant Miller did

not seek cooperation or legal review from federal agencies in drafting Executive Order 13769,

and after Executive Order 13769 was enjoined, defendant Miller spoke publicly against the

power wielded by the judiciary.

       Plaintiffs further allege that the effects of Proclamation 9645 – including the

(unsupported) fact that 85% of those individuals who have been refused pursuant to it were from

Muslim-majority countries as compared to the fact that 90% of the immigrant visas issued in

2016 were to individuals from Iran, Syria, and Yemen – show that President Trump’s and

defendant Miller’s “true intention” in promulgating Proclamation 9645 was “to implement ‘a

total and complete shutdown of all Muslims entering the United States’ as promised while

campaigning for the Presidency,” rather than concerns for national security, which the

Government now asserts.

       Essentially, plaintiffs have cloaked a direct challenge to the legality of Proclamation 9645

in the garb of a Bivens claim for damages against the individuals who signed, advocated for, or

drafted it. Setting aside the fact that the Court is skeptical that a Bivens remedy could even be

extended to this scenario, see Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (“Given the notable

change in the Court’s approach to recognizing implied causes of action, however, the Court has

made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity.”); Doe v.

Hagenbeck, 870 F.3d 36, 42 (2d Cir. 2017) (noting Supreme Court’s reluctance to extend Bivens

liability “to any new context or new category of defendants”) (internal quotation marks and

citations omitted), before there can be a viable Bivens claim, there must first be the possibility of

an underlying violation of plaintiffs’ federally-protected rights.



                                                 38
         Here, plaintiffs assert that their visa refusals based on Proclamation 9645 violate their

Fifth Amendment equal protection rights. The Fifth Amendment does not contain an equal

protection clause, see Weinberger v. Wiesenfeld, 420 U.S. 636, 638, n.2 (1975), but there is an

equal protection “guarantee implicit in the Fifth Amendment’s Due Process Clause,” Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1686 n.1 (2017). Thus, the Fifth Amendment “forbid[s]

discrimination that is so unjustifiable as to be violative of due process.” Id (quoting Weinberger,

420 U.S. at 638 n.2).

         Defendants argue that this claim lacks merit following Trump v. Hawaii. Plaintiffs

recognize that the Supreme Court found that the President had the authority to issue

Proclamation 9645, and that the Government has advanced a sufficient national security

justification for the Proclamation such that it survives rational basis review. Hawaii, 138 S. Ct.

at 2408, 2421-2423. Plaintiffs argue, however, that because Trump v. Hawaii involved a First

Amendment Establishment Clause challenge, not a Fifth Amendment Equal Protection claim, the

Supreme Court’s finding that Proclamation 9645 survives rational basis review is not informative

here.

         Neither party has provided any authority or reasoning to support why they are correct.

But before the Court must determine whether a more exacting standard of review than that

applied in either Kleindienst v. Mandel, 408 U.S. at 770, (facially legitimate and bona fide

reason) or Trump v. Hawaii (rational basis) is required, 12 the Court must first determine whether

plaintiffs have even stated a claim for discrimination under the Fifth Amendment.



12
   It is not clear that plaintiffs are entitled to a standard equal protection analysis in this realm. Justice Kennedy, in
his concurring opinion in Trump v. Hawaii, 138 S. Ct. at 2424, acknowledged that “[w]hether judicial proceedings
may properly continue in [that] case, in light of the substantial deference that is and must be accorded to the
Executive in the conduct of foreign affairs, . . . is a matter to be addressed in the first instance on remand.” Thus, it
appears that no court has yet to determine definitively when, if ever, and to what extent a court can review policies
concerning immigration and national security when faced with constitutional challenges to those policies.

                                                            39
        The Supreme Court’s approach to Fifth Amendment equal protection claims is “precisely

the same as to equal protection claims under the Fourteenth Amendment.” Morales-Santana, 137

S. Ct. at 1686 n.1 (quoting Weinberger, 420 U.S. at 638 n.2). Plaintiffs argue that defendants’

refusal of their immigrant visas pursuant to Proclamation 9645 discriminated against them on the

basis of their race, religion, and national origin.

        “In order to plead a Fifth Amendment claim for discrimination, a plaintiff must allege

facts showing one of three things: (1) that a law or policy is discriminatory on its face; (2) that a

facially neutral law or policy has been applied in an intentionally discriminatory manner; or (3)

that a facially neutral statute or policy has an adverse effect and that it was motivated by

discriminatory animus.” Aguilar v. Immigration & Customs Enf’t Div. of the U.S. Dep’t of

Homeland Sec., 811 F. Supp. 2d 803, 819 (S.D.N.Y. 2011) (internal quotation marks and

citations omitted). Because the Supreme Court found in Trump v. Hawaii that the Proclamation

is facially neutral, plaintiffs can only proceed with their equal protection claim if they have

adequately pled that the Proclamation is enforced in an intentionally discriminatory manner or its

enforcement has an adverse effect on individuals of plaintiffs’ race, religion, or national origin,

and was motivated by discriminatory animus.

        Under either avenue, plaintiffs must “plead sufficient factual matter to show that

[defendants] adopted and implemented the [policy] at issue not for a neutral, investigative reason

but for the purpose of discriminating on account of race, religion, or national origin.” Iqbal, 556

U.S. at 677 (2009). Purposeful discrimination “involves a decisionmaker’s undertaking a course

of action because of, not merely in spite of, the action’s adverse effects upon an identifiable

group.” Id. at 676-77 (internal quotation marks, citations, and alterations omitted).




                                                      40
       The relevant section of the amended complaint includes the following four allegations:

(1) “Defendants violated Plaintiff-Petitioners’ constitutionally protected rights to be free from

discrimination on the basis of race, religion, and national origin by refusing Plaintiffs-

Beneficiaries immigrant visa based on a Presidential Proclamation that targets them on account

of their national origin and religion.”; (2) “Defendants’ unlawful and discriminatory, and

unlawful refusal of Plaintiff-Beneficiaries’ previously approved immigrant visas continues to

cause family separations and cause undue emotional and financial hardship on Plaintiffs.”; (3)

“But for Defendants purposeful delays, Plaintiffs-Beneficiaries would have been issued their

approved immigrant visas long before the Presidential Proclamation took effect.”; and (4)

“Defendants President Trump and Miller violated Plaintiffs-Petitioner’s constitutionally

protected right under the Fifth Amendment Equal Protection Clause by refusing Plaintiff-

Beneficiaries’ previously approved immigrant visas the account of Plaintiff-Beneficiaries

national origin and Islamic faith.”

       None of these allegations are entitled to the presumption of truth, because they are all

conclusory, “formulaic recitation of the elements of a constitutional discrimination claim.” Id. at

681 (quoting Twombly, 550 U.S. at 555). Indeed, plaintiffs’ allegations closely resemble those

rejected by the Supreme Court in Ashcroft v. Iqbal. There, the Supreme Court found that the

respondent’s allegations that “petitioners ‘knew of, condoned, and willfully and maliciously

agreed to subject [him]’ to harsh conditions of confinement ‘as a matter of policy, solely on

account of [his] religion, race, and/or national origin and for no legitimate penological interest’”

were insufficient to state a claim for relief because they were legal conclusions not entitled to the

presumption of truth. This same conclusion applies here.




                                                 41
          At best, the amended complaint can be read to include statements that President Trump

made during his presidential campaign – which are found elsewhere in the pleading – as non-

conclusory factual allegations. But accepting the truth of those allegations, that is, that the

statements were made, the amended complaint does not give rise to an inference of purposeful

discrimination based on those statements alone. And even when those statements are construed

in the light most favorable to plaintiffs, 13 they still do not suggest that Proclamation 9645 was

passed “because of” rather than “in spite of” any discriminatory animus. Rather, plaintiffs’ claim

consists only of the legal conclusions they ask the Court to adopt, not facts that they allege give

rise to the inference that a violation of law occurred. This is not enough to state a claim for

relief.

          Even if plaintiffs had adequately stated a claim alleging the violation of their Fifth

Amendment equal protection rights, plaintiffs’ Bivens claim cannot survive because “a plaintiff

in a Bivens action is required to allege facts indicating that the defendants were personally

involved in the claimed constitutional violation.” Arar v. Ashcroft, 585 F.3d 559, 569 (2d Cir.

2009). The amended complaint fails to explain how President Trump or defendant Miller was

personally involved in the individual refusals of each plaintiffs’ immigrant visa, and it is well-

established that government officials cannot be held liable in a Bivens action under a theory of

respondeat superior. See Iqbal, 556 U.S. at 676. (This, of course, further supports the

contention that plaintiffs through their Bivens claim just intended to challenge the validity of

Proclamation 9645 itself.)




13
   Although the Court must adhere to its obligation to read the factual allegations in the amended complaint in the
light most favorable to plaintiffs, the Court must also be conscious of the Supreme Court’s admonition that “[a]ny
rule of constitutional law that would inhibit the flexibility of the President to respond to changing world conditions
should be adopted only with the greatest caution, and our inquiry into matters of entry and national security is highly
constrained.” Hawaii, 138 S. Ct. at 2419-20.

                                                          42
       This claim must therefore be dismissed.

                   3. Count 6: Fifth Amendment Procedural Due Process

       Plaintiffs allege that defendants violated their Fifth Amendment right to procedural due

process by failing to provide them with notice or an opportunity to be heard before they were

deprived of their immigrant visas. Specifically, plaintiffs allege that they have a

“constitutionally protected liberty interest in making personal choices regarding family matters

in a manner that is free from unjustifiable government interference in said choices,” and that

defendants’ refusal of the immigrant visas constituted a de facto deprivation of this liberty.

       As Justice Scalia explained in the plurality opinion announcing the judgment in Kerry v.

Din, 135 S. Ct. at 2132, before the Court can determine whether plaintiffs were “afforded

sufficient process” under the Constitution, the Court must first determine whether plaintiffs were

deprived of a liberty interest at all. Although plaintiffs urge the Court to adopt the sentiment of

the dissenting opinion in Kerry v. Din that the denial of an immigrant visa of an immediate

family member implicates a petitioner’s liberty interest in marriage and familial association, id.

at 2142 (Breyer, J., dissenting), the Court is more persuaded by the plurality’s opinion that those

liberty interests, although implicated by a visa refusal, are not infringed upon in the

constitutional sense when an alien relative is denied a visa to enter the United States, see id. at

2134 (plurality opinion). As Justice Scalia explained:

       Nothing in the cases [petitioner] cites establishes a free-floating and categorical
       liberty interest in marriage (or any other formulation [petitioner] offers) sufficient
       to trigger constitutional protection whenever a regulation in any way touches
       upon an aspect of the marital relationship. Even if our cases could be construed
       so broadly, the relevant question is not whether the asserted interest “is consistent
       with this Court’s substantive-due-process line of cases,” but whether it is
       supported by “this Nation’s history and practice.”




                                                 43
Din, 135 S. Ct. at 2135 (plurality opinion) (quoting Washington v. Glucksberg, 521 U.S. 702,

723-24 (1997).

       Here, as in Kerry v. Din, there is a long practice of regulating familial immigration

decisions, and that practice precludes plaintiffs’ claims that the denials of their visas have

deprived them of a fundamental liberty interest. Indeed, there exists a well-defined, accessible,

and regulated statutory procedure whereby relatives of United States citizens, lawful permanent

residents, or asylees may apply for a visa. Although plaintiffs’ visas were refused under that

system, those refusals were based on a facially legitimate and bona fide reason. Because

plaintiffs failed to make a sufficient affirmative showing of bad faith on the part of the consular

officers, the Court cannot explore those decisions any further, either under Justice Scalia’s or

Justice Kennedy’s opinions in Kerry v. Din.

       Thus, plaintiffs’ Fifth Amendment claim must be dismissed, because plaintiffs were

afforded all the process that they were “due” under the Constitution.

                   4. Count 7: First Amendment Establishment Clause

       Plaintiffs claim that defendants’ implementation of Proclamation 9645 – which,

according to the amended complaint, “denies immigrants entry to the United States based on

their Islamic faith” – violates the Establishment Clause of the First Amendment. This claim is

foreclosed by the Supreme Court’s decision in Trump v. Hawaii.

       By extension, plaintiffs also claim that defendants’ “discriminatory policies and practices

towards delaying processing of immigrant visa applications” was because of plaintiffs’ Islamic

faith, and therefore violate the Establishment Clause. Plaintiffs have included in the amended

complaint only bare-boned and conclusory allegations with respect to the purported reason for

the “delays” they experienced in this process. There is no question that there existed a window



                                                 44
of time between when plaintiffs received an approval notice and when they received a refusal

based on Proclamation 9645 or otherwise. But the amended complaint does not even attempt to

provide any facts as to why that window of time occurred.

       Instead, plaintiffs filled this gap in their factual allegations with speculation and

conclusions – namely, that this window of time was a purposeful delay, and that the purported

delay was due to defendants’ invidious religious discrimination.

       The Court rejects these conclusions. Because plaintiffs have included no facts to suggest

that the gap in time constituted a purposeful delay, and that the alleged delay was the result of

religious discrimination, this claim must be dismissed.

                   5. Count 8: 42 U.S.C. § 1985(3)

       Plaintiffs allege that defendants conspired to deprive them of equal protection of the law

and of equal privileges and immunities of the law by agreeing to implement Presidential

Proclamation 9645, which resulted in the ultimate refusal of plaintiffs’ immigrant visas.

       Under 42 U.S.C. § 1985(3), “[i]f two or more persons . . . conspire . . . for the purpose of

depriving, either directly or indirectly, any person or class of persons of the equal protection of

the laws, or of equal privileges and immunities under the laws . . . the party so injured or

deprived may have an action for the recovery of damages occasioned by such injury or

deprivation, against any one or more of the conspirators.”

       As an initial matter, plaintiffs have not cited, and the Court’s research has not uncovered

any binding authority that holds § 1985(3) applicable to federal officials acting under color of

federal law. Although the Supreme Court has expanded § 1985(3)’s reach from conspiracies

involving state action to purely private conspiracies, see Griffin v. Breckenridge, 403 U.S. 88,

101 (1971), except those private conspiracies motivated by economic or commercial animus, see



                                                 45
United Bhd. of Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 838

(1983), the Supreme Court has never held that this statute also applies to federal officers. Nor, in

this Court’s opinion, would it.

       Section 1985 originated from the Civil Rights Act of 1871. “The general intent of this

legislation was very narrow – to protect blacks and black supporters in the post-Civil War

South.” Keating v. Carey, 706 F.2d 377, 394 (2d Cir. 1983) (Meskill, J., concurring and

dissenting). Although several courts have suggested that the Supreme Court in Griffin v.

Breckenridge, 403 U.S. at 102, disavowed this statutory history in interpreting its reach to

expand to purely private conspiracies, the Supreme Court was careful in that case not to

transform this statute into a “general federal tort law.”

       Moreover, as the Supreme Court subsequently explained in United Brotherhood of

Carpenters and Joiners of America v. Scott, 463 U.S. 825, its holding in Griffin v. Breckenridge

was not intended to broaden the application of § 1985(3) far beyond the original purpose of the

Civil Rights Act. The Supreme Court reinforced the point that, to be actionable, a § 1985(3)

challenge must involve “some racial, or perhaps otherwise class-based invidiously

discriminatory animus behind the conspirators’ action.” Id. (quoting Griffin, 403 U.S. at 102).

Then, it continued on to explain that where the private conspiracy in Griffin v. Breckenridge

involved invidious racial discrimination, the private conspiracy in United Brotherhood of

Carpenters and Joiners of America v. Scott did not, so § 1985(3) could not apply unless the

plaintiff alleged that there was some type of state action involved. See Scott, 463 U.S. at 830,

835.

       In so holding, the Supreme Court acknowledged that it was a “close question whether

§ 1985(3) was intended to reach any class-based animus” other than racial discrimination. Id. at



                                                  46
836. Although some legislative history supported the expansion in Griffin v. Breckenridge to

private conspiracies, it was unwilling to allow § 1985(3) to reach far beyond that which was

intended by the proponents of the Civil Rights Act. Together, Griffin v. Breckenridge and

United Brotherhood of Carpenters and Joiners of America v. Scott suggest that because §

1985(3) does not have explicit “state action” language like its counterpart, 42 U.S.C. § 1983, it is

not inconsistent with the statutory text and legislative history to apply § 1985(3) to private

conspiracies. But it would be inconsistent to apply § 1985(3) to private conspiracies that have

nothing to do with the original purpose of the Civil Rights Act.

       This should not be read, however, as a license to expand § 1985(3) further by applying it

to conspiracies by federal officials acting under color of federal law. It is palpably clear that the

proponents of the Civil Rights Act did not envision that it would apply against the federal

government, because through the Civil Rights Act the federal government was vindicating

citizens’ civil rights against discriminatory state (or arguably private) action. Federal officers

(and federal soldiers) were the protectors and enforcers of those rights granted under the post-

Civil War Amendments; the very notion that federal officers could have been violators of those

rights would have seemed more than strange to the Reconstruction Congress. Thus, it would be

equally as, if not more, inconsistent with the purpose of the legislation to apply it to federal

officers acting under color of federal law than it would be to apply it to purely private

conspiracies that have nothing to do with class-based discrimination.

       As a separate, and potentially more obvious matter, if § 1985(3) applied to federal

officers, then it would render Bivens actions superfluous. Indeed, one of reasons the Second

Circuit, following remand from the Supreme Court’s decision in Bivens v. Six Unknown Named

Agents, 403 U.S. 388, found – notably, after Griffin v. Breckenridge – that the federal agents



                                                 47
who committed the Fourth Amendment violations in that case were not entitled to the absolute

immunity from suit that federal officers generally enjoy precisely because “[t]he Civil Rights Act

does not [] apply to federal officers.” Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 456 F.2d 1339, 1341, 1346 (2d Cir. 1972). Because those officers could not be sued

under the Civil Rights Act (including, by definition, § 1985(3)), then there would be no means

through which the newfound Bivens right of action could be enforced if the federal officers were

immune from that suit. This finding reinforces the well-established dichotomy between claims

under the Civil Rights Act – including §§ 1983 and 1985 – which are brought against state

officers (and to a limited extent, private actors, with respect to § 1985(3)), and claims under

Bivens, which are brought against federal officers.

       District courts are split on this issue, although it appears that the weight of authority reads

Griffin v. Breckenridge broadly and applies § 1985(3) to federal officers. Compare Boruski v.

Stewart, 381 F. Supp. 529, 534 (S.D.N.Y. 1974) (“Sections 1985 and 1986 of Title 42, while

providing for private suits for damages, do not allow relief against the actions of federal officers

acting under color of federal law.”) (internal quotation marks and citations omitted) with Wahad

v. F.B.I., 813 F. Supp. 224, 232 (S.D.N.Y. 1993) (“The scope of § 1985(3) shall not be narrowed

by allowing federal agents to escape liability under it.”) and Peck v. United States, 470 F. Supp.

1003, 1012 (S.D.N.Y. 1979) (“Indeed all the courts that have considered the problem in light of

Griffin have held that ss 1985(3) and 1986 apply to federal officers acting under color of federal

law.”). With all due respect to those decisions, this Court finds that § 1985(3) is inapplicable to

federal officers acting under color of federal law, consistent with the clear purpose behind the

Civil Rights Act.




                                                 48
        In any event, even if § 1985(3) does apply to federal officers acting under color of

federal law, defendants would be entitled to qualified immunity on this claim. “The doctrine of

qualified immunity protects government officials ‘from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). An officer is entitled to qualified immunity

“unless the official’s conduct violated a clearly established constitutional right.” Id. (citing

Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

        As the above analysis reveals, it is by no means clearly established that § 1985(3) applies

to federal officers acting under color of federal law. See Abbasi, 137 S. Ct. at 1867; Fazaga v.

Fed. Bureau of Investigation, 916 F.3d at 1209. Here, as in Ziglar v. Abbasi, 137 S. Ct. at 1867,

“it must be concluded that reasonable officials in [defendants’] positions would not have known,

and could not have predicted, that § 1985(3)” would apply to them. Thus, defendants would be

entitled to qualified immunity on any claim by plaintiffs that they violated § 1985(3).

        But even if defendants are not entitled to qualified immunity on this point, plaintiffs’

conspiracy claim would still fail. “Because ‘Section 1985(3) provides no substantive rights

itself,’ a deprivation of a constitutional right is a required object of a conspiracy under 1985(3).”

Ochoa v. Bratton, No. 16-CV-2852, 2017 WL 5900552, at *9 (S.D.N.Y. Nov. 28, 2017) (quoting

Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 372 (1979)). Here, plaintiffs have

not adequately pled that an underlying violation of their constitutional rights occurred; they

merely assert it.

        And assuming, once more for the sake of argument, that plaintiffs had adequately pled an

underlying violation of their constitutional rights, “stating a claim for conspiracy under § 1985



                                                 49
also requires a plaintiff to do more than merely state vague and conclusionary allegations

respecting the existence of a conspiracy.” Id. (internal quotation marks and citations omitted).

        The facts included in the amended complaint that plaintiffs allege in support of their

conspiracy claim are that: (1) President Trump has been consistently vocal about banning

Muslims from entering the United States, including several of the statements he made during his

campaign for the presidency; (2) President Trump has retweeted anti-Muslim propaganda; (3)

President Trump signed an Executive Order directing agencies to draft new rules and guidance

for the immigration system; (4) defendant Miller drafted President Trump’s Executive Order

13769 and implied that its purpose was to prevent the development of a Muslim community in

the United States; (5) former defendant Jefferson Sessions 14 was a vocal supporter of President

Trump’s efforts to ban Muslims from immigrating into the United States; and (6) former

defendant Sessions allegedly praised a 1924 law that was allegedly “intended to end acceptance

of all races into the United States” during an interview with Stephen Bannon of Breitbart News.

        Noticeably absent from these allegations is any semblance of concerted action between

the individual defendants. Plaintiffs’ naked allegations of conspiracy must therefore be

dismissed, because it is black letter law that there can be no conspiracy without a meeting of the

minds. See Webb v. Goord, 340 F.3d 105, 110 (2d Cir. 2003) (“In order to maintain an action

under Section 1985, a plaintiff must provide some factual basis supporting a meeting of the

minds, such that defendants entered into an agreement, express or tacit, to achieve the unlawful

end.”) (quoting Romer v. Morgenthau, 119 F.Supp.2d 346, 363 (S.D.N.Y. 2000)); Ochoa v.

Bratton, 2017 WL 5900552, at *9 (“Unsubstantiated, conclusory, vague or general allegations of


14
  Pursuant to Rule 25(d), Attorney General William Barr was automatically substituted as a party to this action
when he was appointed as the successor Attorney General. The Court can still consider these allegations involving
former defendant and former Attorney General Sessions, however, because all of the alleged co-conspirators need
not be named in the amended complaint for the conspiracy claim to succeed.

                                                       50
a conspiracy to deprive constitutional rights are not enough to survive a motion to dismiss.”)

(quoting Williams v. Reilly, 743 F. Supp. 168, 173 (S.D.N.Y. 1990)).

                   6. Count 10: Ninth Amendment

       Plaintiffs allege that defendants’ policies, procedures, and methods for delaying the

printing and issuing of plaintiffs’ immigrant visas violate their fundamental right to integrity of

the family, which is implied in the Ninth Amendment. See U.S. Const. amend. IX (“The

enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage

others retained by the people.”).

       As the Supreme Court has recognized, “[t]he integrity of the family unit has found

protection in [among other constitutional provisions] . . . the Ninth Amendment.” Stanley v.

Illinois, 405 U.S. 645, 651 (1972) (citing Griswold v. Connecticut, 381 U.S. 479, 496 (1965)

(Goldberg, J., concurring)). In his concurring opinion in Griswold v. Connecticut, 381 U.S. at

496, Justice Goldberg wrote that the Ninth Amendment protects additional fundamental rights

that “exist alongside those fundamental rights specifically mentioned in the first eight

constitutional amendments.”

       But as the Second Circuit has explained, “[t]he Ninth Amendment is not an independent

source of individual rights; rather, it provides a ‘rule of construction’ that we apply in certain

cases.” Jenkins v. C.I.R., 483 F.3d 90, 92 (2d Cir. 2007) (citing United States v. Bifield, 702

F.2d 342, 349 (2d Cir. 1983)). “The rule dictates that the [] full scope of the specific guarantees

in the Constitution is not limited by the text, but embraces their purpose.” Id. at 92-93 (internal

quotation marks, citations, and alterations omitted).

       Plaintiffs’ Ninth Amendment claims are nothing more than a “mere recasting” of their

other constitutional challenges, which are “rooted in [the] historical interpretation of the



                                                  51
principles embodied by” separate constitutional provisions. See id. As a result, plaintiffs’ Ninth

Amendment claim is dismissed.

                   7. Count 11: Fifth Amendment Substantive Due Process Right to Parent

       Plaintiffs also claim that defendants’ policies, procedures, and methods for delaying the

printing and issuing of their immigrant visas systematically violate the “parental rights doctrine,”

which is protected by the Fifth Amendment due process clause. Plaintiffs allege that they have a

“constitutionally protected parental right to control the upbringing and education of their children

in a manner that is free from unjustifiable government interference in said upbringing.”

       This substantive due process claim relies upon the Supreme Court’s line of cases “which

interprets the Fifth and Fourteenth Amendments’ guarantee of due process of law to include a

substantive component, which forbids the government to infringe certain fundamental liberty

interests at all, no matter what process is provided, unless the infringement is narrowly tailored

to serve a compelling state interest.” Reno v. Flores, 507 U.S. 292, 301-02 (1993) (internal

quotation marks and citations omitted). The analysis “must begin with a careful description of

the asserted right, for the doctrine of judicial self-restraint requires us to exercise the utmost care

whenever we are asked to break new ground in this field.” Id. (internal quotation marks,

citations, and alterations omitted). Once the right asserted is properly defined, “narrow tailoring

is required only when fundamental rights are involved.” Id. at 305. “The impairment of a lesser

interest . . . demands no more than a ‘reasonable fit’ between governmental purpose . . . and the

means chosen to advance that purpose.” Id.

       The Court agrees with plaintiffs that “the custodial parent has a constitutional right to

determine, without undue interference by the state, how best to raise, nurture, and educate the

child.” Troxel v. Granville, 530 U.S. 57, 95 (2000). There is also a fundamental right to “retain



                                                  52
custody” of one’s child. See Stanley, 405 U.S. at 653. Those rights, however, are not at issue in

this case.

        Under a fair reading of the amended complaint, plaintiffs have not in fact asserted that

either of these fundamental rights were infringed. Much like Justice Scalia’s explanation of the

petitioner’s claim in Kerry v. Din, plaintiffs have “supplemented” these fundamental rights “with

a fundamental right to live in the United States.” See Din, 135 S. Ct. at 2134 (plurality opinion).

Although Kerry v. Din concerned procedural, and not substantive, due process, the overarching

rationale of the plurality opinion is still persuasive here, because of the similar approach

plaintiffs take to defining their asserted constitutional rights.

        The essence of plaintiffs’ claim is that the denial of certain of their relatives’ immigrant

visas has interfered with their ability to raise their children in the United States (either because a

plaintiff-petitioner’s child beneficiary was refused a visa, or because a plaintiff-beneficiary

parent was granted a visa, but their derivative was refused, or vice versa). Of course, those visa

refusals necessarily prevent the parents from exercising custody of their children in the United

States or choosing how they raise their children in the United States.

        But these plaintiffs do not have a fundamental right to have or raise their children in the

United States. See Mandel, 408 U.S. at 761; see also Din, 135 S. Ct. at 2134; Gebhardt v.

Nielsen, 879 F.3d 980, 988 (9th Cir.) (“[T]he generic right to live with family is ‘far removed’

from the specific right to reside in the United States with non-citizen family members.”). If the

“unadmitted and nonresident alien” children do not have a constitutional right of entry, Mandel,

408 U.S. at 761, then their parents cannot use their familial relationship with those children to

bypass that constitutional restriction by asserting that they have a fundamental right to parent

their child in the country of their choosing or the country in which they reside.



                                                   53
       The same is true if a child was granted a visa but the parent was refused. The parent,

who does not otherwise have any right to be present in the country, cannot leapfrog over that

barrier simply because their child lives in the United States. Cf. Noel v. Chapman, 508 F.2d

1023, 1027 (2d Cir. 1975) (noting that resident aliens cannot keep their unadmitted nonresident

alien husbands in the country “on the theory that the integrity of the family is protected by equal

protection principles”). Indeed, if that were the case, it would render superfluous the carefully

detailed statutory provisions of the INA that govern the issuance of visas for parents and

children, because under plaintiffs’ theory, once one family member is admitted, the rest can

follow in tow. See Gebhardt, 879 F.3d at 988 (noting that individuals’ “strong interest in living

with their [non-citizen] family members . . . cannot be so fundamental that it overrides Congress’

plenary power in this domain”).

       Rather, parents have a fundamental right, once both they and their children have lawfully

entered the country, to retain custody of their children, if the state or someone else is attempting

to prevent that custody, or to otherwise raise their child without undue governmental

interference. The right to be in the United States cannot be tacked onto other fundamental rights,

lest they be expanded far beyond their intended constitutional reach.

       As a result, plaintiffs have alleged the impairment of a lesser interest, so the less

demanding standard of review articulated above applies to their claims. Because there exists a

reasonable fit between the national security purposes of Proclamation 9645 and the INA and the

decision to deny plaintiffs’ visas, plaintiffs’ claim must be dismissed.

       Moreover, as plaintiffs recognize in the amended complaint, any rights they have to raise

their children are subject to justifiable government interference. Even assuming the compelling

interest test applied, plaintiffs’ claim would still fail. Because the Court found that the decision



                                                 54
to refuse plaintiffs’ visas were based on a facially legitimate and bona fide reason, any

interference with plaintiffs’ rights to raise their children was justified. Plaintiffs’ refusal based

on the Proclamation, which has been deemed enforceable by the Supreme Court, was therefore

constitutional. See Din, 135 S. Ct. at 2133 (plurality opinion) (noting that “it is obvious that a

law barring aliens engaged in terrorist activities from entering this country is narrowly tailored to

serve a compelling state interest”).

                    8. Count 12: First and Fifth Amendment Right to Familial Association

        Finally, plaintiffs allege that defendants’ policies, procedures, and methods for delaying

the printing and issuing of plaintiffs’ immigrant visas systematically violate their First and Fifth

Amendment rights to familial association. Plaintiffs allege that these rights guarantee them the

ability to associate with their family members, including their companionship, without

unjustifiable government interference or deprivation.

        The constitutional concept of freedom of association stems from two lines of Supreme

Court decisions. “In one line of decisions, the [Supreme] Court has concluded that choices to

enter into and maintain certain intimate human relationships must be secured against undue

intrusion by the State because of the role of such relationships in safeguarding the individual

freedom that is central to our constitutional scheme.” Roberts v. U.S. Jaycees, 468 U.S. 609,

617-18 (1984). “In another set of decisions, the [Supreme] Court has recognized a right to

associate for the purpose of engaging in those activities protected by the First

Amendment – speech, assembly, petition for the redress of grievances, and the exercise of

religion.” Id.

        As for plaintiffs’ First Amendment claim, the Second Circuit has explained that “First

Amendment associational rights protect against state intrusion into a family relationship intended



                                                  55
to retaliate for a family member’s exercise of his or her First Amendment rights.” Gorman v.

Rensselaer Cty., 910 F.3d 40, 47 (2d Cir. 2018). For the same reason the Court found that

plaintiffs failed to plead that defendants’ conduct gives rise to an inference that their First

Amendment rights were violated, see supra Section II.C.4, plaintiffs cannot show that defendants

intended to retaliate against them because of their relatives’ religion. There simply are no facts

included in the amended complaint that suggest such conduct occurred.

       With respect to plaintiffs’ Fifth Amendment claims, the Court construes this right as

analogous to the recognized Fourteenth Amendment right to privacy. See Stevens v. Holder, 966

F. Supp. 2d 622, 633 n.7 (E.D. Va. 2013). “In this respect, freedom of association receives

protection as a fundamental element of personal liberty.” Jaycees, 468 U.S. at 618.

       Although familial association is an element of personal liberty, as explained above, see

supra Section II.C.7, plaintiffs are not free to qualify that right by adding to it “in the United

States.” In other words, there is not a fundamental liberty right to familial association in this

country. This right exists once family members are lawfully present in the United States. Only

then do they have a right against unjustifiable governmental interference in their family affairs.

       Even assuming plaintiffs did have some sort of right to associate with their family

members in the United States, plaintiffs’ claim would still fail. The Second Circuit has held that

“a claim under the Due Process Clause for infringement of the right to familial associations

requires the allegation that state action was specifically intended to interfere with the family

relationship.” Gorman, 910 F.3d at 48. Plaintiffs have not alleged, other than by baldly

asserting that defendants harbor discriminatory animus against them because of their national

origin and religion, that the Government intended by these visa refusals to interfere with any of

the specific familial units identified in the amended complaint.



                                                  56
       Nor do plaintiffs allege that defendants engaged in “conduct so shocking, arbitrary, and

egregious that the Due Process Clause would not countenance it even were it accompanied by

full procedural protection,” which plaintiffs are required to plead in a claim for interference with

their right to familial association under the due process clause. See id. (internal quotation marks

and citations omitted). Rather, as the Court has found, defendants denied plaintiffs’ immigrant

visas based on a facially legitimate and bona fide reason. Unless the Court were to accept

plaintiffs’ conclusions and speculations about defendants’ nefarious ulterior motives, which the

Court is foreclosed from doing based on Supreme Court precedent and basic pleading standards,

it can hardly be said that the amended complaint encompasses allegations of that nature.

       This claim must therefore be dismissed.

                                         CONCLUSION

       Accordingly, plaintiffs’ [69] motion for class certification is DENIED and defendants’

[72] motion to dismiss is GRANTED. The Clerk of Court is directed to enter judgment

dismissing the amended complaint.

SO ORDERED.
                                     Digitally signed by
                                     Brian M. Cogan
                                                      U.S.D.J.


Dated: Brooklyn, New York
       March 26, 2019




                                                 57
